                Case 2:18-cv-02122-CKD Document 31 Filed 04/12/21 Page 1 of 2


1    JOHN V. JOHNSON
     Attorney for Plaintiff
2    PHILLIP A. TALBERT
     Acting United States Attorney for the ED of California
3    DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
4    Shea Lita Bond
     Special Assistant United States Attorney
5

6             Social Security Administration
              160 Spear Street, Suite 800
7             San Francisco, California 94105
              Telephone: (415) 977-8934
8             E-Mail: shea.bond@ssa.gov

9            Attorney for Defendant

10                                          UNITED STATES DISTRICT COURT

11                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

12   KAREN LYNETTE LAMBERT,                     )                    CASE. NO.: 2:18-CV-02122-CKD
                                                )
13                             Plaintiff,       )                    STIPULATION AND ORDER
                                                )                    FOR ATTORNEY’S FEES PURSUANT
14            vs.                               )                    TO 28 U.S.C. SECTION 2412(d)
                                                )
15   ANDREW SAUL, commissioner                  )
     of the Social Security Administration,     )
16                                              )
                                                )
17                             Defendant.       )
     __________________________________________ )
18

19            It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

20   of the Court, that Ms. Lambert, will be awarded attorney fees in the amount of FIFTEEN THOUSAND and NO

21   CENTS DOLLARS ($15,000) under the Equal Access to Justice Act (EAJA), 28 U.S.C. Section 2412(d). This

22   amount represents compensation for all legal services rendered on behalf of Ms. Lambert by counsel in connection

23   with this civil action, including the appellate court proceedings in the Ninth Circuit case No. 19-17102, and in

24   accordance with 28 U.S.C. Section 2412(d).

25            After the Court issues an order for EAJA fees to Ms. Lambert, the government will consider the assignment

26   of EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010, the ability to

27                                                       1

28
                Case 2:18-cv-02122-CKD Document 31 Filed 04/12/21 Page 2 of 2


1    honor any such assignment will depend on whether the fees are subject to any offset allowed under the United States

2    Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Government will determine

3    whether they are subject to any offset.

4             Fees shall be made payable to Ms. Lambert, but if the Department of the Treasury determines that

5    Ms. Lambert, does not owe a federal debt, then the government shall cause the payment of fees to be made directly

6    to John V. Johnson, pursuant to the assignment executed by Plaintiff. Any payment made shall be delivered directly

7    to John V. Johnson.

8             This stipulation constitutes a compromise settlement of Ms. Lambert’s request for EAJA attorney fees and

9    does not constitute an admission of liability on the part of the Defendant under EAJA. Payment of the agreed

10   amount shall constitute complete release from, and bar to, any and all claims that Ms. Lambert, and/or John V.

11   Johnson may have relating to EAJA attorney fees in connection with this action and Ninth Circuit No. 19-17102.

12   This award is without prejudice to the rights of John V. Johnson to seek Social Security Act attorney fees under 42

13   U.S.C. Section 406(b) subject to the savings clause provisions of EAJA.

14                                                                           Respectfully Submitted,

15   DATED: April 6, 2021                                                    / s / John V. Johnson
                                                                             (As authorized
16                                                                           johnvjohnson@sbcglobal.net)
                                                                             John V. Johnson
17                                                                           Attorney for Plaintiff

18   DATED: April 6, 2021                                                    PHILLIP A. TALBERT
                                                                             Acting United States Attorney
19                                                                             DEBORAH LEE STACHEL
                                                                               Regional Chief Attorney, Region IX
20                                                                             Social Security Administration

21                                                                           By: / s / Shea Lita Bond
                                                                                 SHEA LITA BOND
22                                                                               Special Assistant U.S. Attorney
                                                                                 Attorney for Defendant
23
                                                         ORDER
24
                       APPROVED AND SO ORDERED.
25
                       Dated: April 12, 2021
26
                                                              _____________________________________
27
                                                              CAROLYN K. DELANEY
28                                                            UNITED STATES MAGISTRATE JUDGE
